Carro, J. (dissenting).
I quote the findings of fact made by the hearing court, for all of which there is substantial support in the record:
On September 30, 1980 at approximately 6:00 a.m. Police Officer James Pritchard and his partner who were on uniform patrol duty received a radio run of “a man with a gun” at 232 West 112th Street in Manhattan. The officers went to the given location which was a rooming house. Upon.the officer’s arrival the entrance door to the building was locked. Behind the door Pritchard heard the sound of voices and particularly the voice of a man who was heard saying, “The police are here. What are you going to do now? They have bigger guns than you.”
After a brief wait a man identified as Calvin Ford opened the entrance door and admitted the police officers into the building. There was a lump on Ford’s forehead and he stated that a man tried to kill him and struck him with a pistol. Ford directed the officers to a room at the rear of the first floor where he. stated that the man had gone. He warned the officers that the man had a gun. The door to the *171room was locked and Officer Pritchard knocked and announced his presence. After a pause the defendant opened the door and he was identified by Ford as the assailant. Upon entering the room Officer Pritchard directed the defendant to face a wall, handcuffed and frisked him.
“The room was approximately 10 feet by 12 feet in dimension and contained a bed, a dresser and other furniture. Officer Pritchard looked through the room for the gun which was used in the alleged assault upon Ford. He noticed a shoulder bag on the bed and asked the defendant if it was his. The defendant acknowledged that it was. The officer emptied the contents of the bag on the bed and found among the contents items of identification, a key to the room and a glassine envelope containing heroin.
“Richard Gorman, another police officer who was present, looked under the bed’s mattress and found approximately $(6)4,000 in currency. Gorman asked the defendant if the money belonged to him. The defendant initially said it was his but later denied ownership of the money when the question was repeated.
“On an open shelf above a sink Officer Pritchard saw and recovered additional glassine envelopes of heroin packed in five separate bundles. During the same sequence of events another police officer who was present in the room searched the backyard of the premises and recovered a handgun. The defendant was taken to the local precinct for processing of his arrest. At the precinct the defendant was given Miranda warnings which were read to him and he indicated that he did not wish to make any statement”.*
The motion to suppress the physical items seized and the admissions made by defendant was denied in its entirety. Defendant was convicted after jury trial of criminal possession of a controlled substance in the second degree and was sentenced to an indeterminate term of five years to life. The majority affirms. However, I respectfully dissent. The motion should have been granted to the extent of suppressing the contents of the shoulder bag, the money found *172under the mattress, and the admissions as to each of those. Accordingly, the conviction should be reversed and the matter remanded for new trial.
Every unreasonable search and seizure is proscribed by the Fourth Amendment to the Federal Constitution and by section.. 12 of article I of the State Constitution. A search conducted without a warrant is per se unreasonable, subject only to a very few narrow and specific exceptions. (Katz v United States, 389 US 347, 357; Coolidge v New Hampshire, 403 US 443, 481; Terry v Ohio, 392 US 1, 20; Mincey v Arizona, 437 US 385, 390; People v Hodge, 44 NY2d 553, 557; People v Belton, 55 NY2d 49, 52.) “One such exception is the search incident to arrest, the classic statement of which is in Chimel v California (395 US 752, supra)”. (People v Belton, supra, p 52.)
The language in Chimel just recently referred to by the Court of Appeals with such approbation is as follows (at pp 762-763):
“When an arrest is made, it is reasonable for the arresting officer to search the person arrested in order to remove any weapons that the latter might seek to use in order to resist arrest or effect his escape. Otherwise, the officer’s safety might well be endangered, and the arrest itself frustrated. In addition, it is entirely reasonable for the arresting officer to search for and seize any evidence on the arrestee’s person in order to prevent its concealment or destruction. And the area into which an arrestee might reach in order to grab a weapon or evidentiary items must, of course, be governed by a like rule. A gun on a table or in a drawer in front of one who is arrested can be as dangerous to the arresting officer as one concealed in the clothing of the person arrested. There is ample justification, therefore, for a search of the arrestee’s person and the area ‘within his immediate control’ — construing that phrase to mean the area from within which he might gain possession of a weapon or destructible evidence.
“There is no comparable justification, however, for routinely searching any room other than that in which an arrest occurs — or, for that matter, for searching through all the desk drawers or other closed or concealed areas in *173that room itself. Such searches, in the absence of well-recognized exceptions, may be made only under the authority of a search warrant.”
The Chimel court went on to state (p 766) “[n]o consideration relevant to the Fourth Amendment suggests any point of rational limitation, once the search is allowed to go beyond the area from which the person arrested might obtain weapons or evidentiary items. The only reasoned distinction is one between a search of the person arrested and the area within his reach on the one hand, and more extensive searches on the other”.
As our Court of Appeals has just made clear, the rationale and language of Chimel, as applied to our own Constitution, is still the law of the State of New York.
What of the application of the language and rationale to the facts of this case? Clearly, under the exigencies present, there was probable cause to enter and to arrest, as was done. The defendant was immediately secured and placed under the total control of the police. His hands were cuffed behind his back; he was placed against a wall in close proximity to several armed officers. At that point he was in custody and was effectively immobilized. He was not, however, “warned” of his Fifth and Sixth Amendment rights. He had been placed approximately two feet from the bed. On that bed was a shoulder bag. The police had entered the room upon Ford’s complaint that defendant had just attacked and struck him about the head with a gun. It was therefore logical to expect that the weapon might be within the bag in plain sight on the bed. And had the defendant not just been immobilized, it would have been reasonable and prudent for the officer to immediately reduce that bag to possession, to “grab” it, and even to ask, “Is this yours?” But such was not the case; the defendant was in fact secured. He was in no way capable of “grabbing” the bag on the bed, not to mention the hidden and less “reachable” money under the mattress. To suggest that these items were in an area “within his immediate control”, is to engage in a fiction. If our superior courts wish to define a greater or more specific area to be subject to a search incident to a valid arrest, let them only say so — whether that area be measured by feet and inches or any *174other clearly ascertainable method. Until then we should be bound by the plain meaning of the language they have thus far retained.
The police could have, with no danger of loss of evidence, secured the room and the shoulder bag and obtained a search warrant. That would have been inconvenient. The evidence “lay at their feet”, waiting only to be picked. To interpose a magistrate between the police and the search at that point would have seemed unduly burdensome to the police. And there is no question but that it would have been burdensome.
“One must be careful to distinguish between constraints on police conduct which limit effective police enforcement and those constraints which merely make effective police enforcement more burdensome. In the case at bar there was absolutely no justification - either relating to exigent circumstances or the nature of the search or seizure effected - for not obtaining a search warrant. The mere fact that it would be burdensome to obtain a warrant, standing alone, is never justification for not obtaining a search warrant (McDonald v. United States, 335 U.S. 451, 455; Coolidge, supra, pp 479, 481).
“We do a great disservice to the highly professional and efficient law enforcement officials of this State to determine that they cannot perform their job effectively without impinging upon a very important constitutional right. Duties of law enforcement officials are extremely demanding in a free society. But that is as it should be. A policeman’s job is easy only in a police state.” (People v Spinelli, 35 NY2d 77, 81-82.)
Upon the officers’ entry into the room, the defendant was immediately placed in custody,, as previously described. Any questioning which followed was, by definition, custodial. The Miranda warnings should have been given (Miranda v Arizona, 384 US 436). The questions propounded were not, as urged by the People, “housekeeping” inquiries similar to those designed to elicit pedigree information and “following good police practice by seeking an explanation of the situation.” They were questions the answers to which could apparently lead to damaging admissions *175against defendant and were not at all analogous to the question propounded in People v Huffman (41 NY2d 29).
The motion to suppress should have been granted in part, as indicated, and the conviction should be reversed and the matter remanded for new trial.
Kupferman, J. P., Sandler and Silverman, JJ., concur with Asch, J.; Carro, J., dissents in an opinion.
Judgment, Supreme Court, New York County, rendered on June 12, 1981, affirmed.

 The testimony further indicates that the defendant was handcuffed behind his back and placed against the wall, the officers had their weapons drawn upon entering the room, and there were at least four and probably as many as six or seven officers in the room at the time of the search.